Exhibit 99.1 Monthly Operating Report CASE NAME: The Bombay Company, Inc. (1) ACCRUAL BASIS CASE NUMBER: 07-44084-dml-11 JUDGE: D. Michael Lynn UNITED STATES BANKRUPTCY COURT NORTHERNDISTRICT OF TEXAS DIVISION 6 MONTHLY OPERATING REPORT MONTH ENDING: MARCH 2008 IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND, TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT AND COMPLETE.
